DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction mailed to applicant on 06/20/2022, applicant has made an election with traverse of Invention I in the reply filed on 08/11/2022.  The traversal is on the ground(s) that a) The Inventions I-IV are not separate or distinct, and b) the examiner has not shown a serious burden, see Election in pages 3-8.  
This is not found persuasive because of the following reason:
First, applicant is respe3ctfully invited to review the restriction mailed to applicant on 06/20/2022 in which the examiner has showed the differences recited in the claims of the Inventions I-IV. In particular, the claims 2, 5, 11 and 22 of Invention I are drawn to an optical image capturing system having five lenses and specific features/conditions governing spatial frequencies and modulation transfer functions which features recited in those claims are not recited or mentioned in the claims of each inventions II-IV; the claims 6-8, 12, 17-19, 21 and 24, of Invention II are drawn to an image capturing system having five lenses with specific features/conditions governing the thicknesses of the lenses, the distance between two adjacent lenses which features recited in those claims are not recited or mentioned in the claims of each inventions I and III-IV, …. Applicant should note that the condition governing the spatial frequencies and modulation transfer functions of the optical image capturing system as recited in claims 2, 5, 11 and 22 of the Invention I are separated or distinct from the features regarding to the thicknesses of the lenses, the distance between adjacent lenses as recited in the claims 6-8, 12, 17-19, 21 and 24 of the optical image capturing system of the Invention II, etc… thus, it is clear that the features  recited in one Invention I make the system of such Invention separated and distinct from the other system such as that of Invention II or Invention III or Invention IV having different features from those features recited in the claims of the Invention I. Applicant’s arguments regarding to the design or an optical image capturing system is not relevant and thus is not persuasive.
Second, the different features recited in one Invention and not in other Invention would require searches in different field of class G02B5, G02B13 and G02B27. Applicant is respectfully invited to review the restriction mailed on 06/20/2022 which clearly provided different classes/subclasses for the Invention I-IV.
As a result, since the Inventions I-IV are separated and distinct from each other and the searches of all claims in different field of search will cause a serious burden on the Office if a restriction requirement has not been issued.
The requirement is still deemed proper and is therefore made FINAL.
As a result of applicant’s election and the examiner’s opinion as set forth above, claims 1-5, 10-11, 20 and 22-23 are examined in the present office action, and claims 6-9, 12-19, 21 and 24-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions II-IV. 
Applicant should note that the non-elected claims 6-9 will be rejoined if the liking claim 1 is later found as an allowable claim, the non-elected claims 12-19 will be rejoined if the linking claim 10 is later found as an allowable claim, and the non-elected claims 21 and 24-25 will be rejoined if the linking claim 20 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contains eighteen sheets of figures 1A-1C, 2A-2C, 3A-3C, 4A-4C, 5A-5C and 6A-6C were received on 06/09/2020.  These drawings are approved by the examiner.
Specification
The abstract of the disclosure is objected to because the use of terms “refractive force” on each of lines 3 and 4 and “refractive power” on line 6 to refer to an optical characteristic/feature of a lens is inconsistent. Should “force” appeared on each of lines 3 and 4 be changed to --power--?.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	The disclosure is objected to because of the following informalities: a) Paragraph [00160}, Table 1: it is unclear about the manner in which applicant labels/numbers the surface of an object, a surface of an aperture, a surface of a filter and an image plane via the terms “plane” and “1E+18”. Should the term “plane” be changed to --1E+18--, see the use of terms for the object and the aperture in each of Table 3, 5, 7, 9 and 11; b) Paragraphs [00160], [00172], [00186], [00200] and [00214]: it is unclear about the term “Thickness” used to refer to the distance/(air) space between an object to a lens surface or a distance/(air) space between two adjacent lens surfaces or a thickness of a lens in each of Tables 1, 3, 5, 7, 9 and 11. Applicant should note that the column named as “Thickness” in each of the mentioned Tables contains measured distance between an object to a lens surface or a measured distance/(air) space between two adjacent lens surfaces, thus should the term “Thickness” be changed to --Thickness/(air) space--? c) Paragraph [00178]: the description regarding to an arrangement of the lenses and the aperture as provided in the paragraph is confusing with respect to the arrangement of the lenses and the aperture provided in Table 5 and shown in fig. 3A. Applicant should note that the aperture 300 is positioned/located after the first lens 310, see Table 5 and fig. 3A thus should “from an object side to an image side, a first lens 310, a second lens 320, an aperture 300” appeared in the paragraph [00178] on lines 2-3 of the paragraph be changed to --from an object side to an image side, a first lens 310, an aperture 300, a second lens 320--? There are some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
9.	Claim 4 is objected to because of the following informalities.  Appropriate correction is required.
In claim 4: on lines 4-5, the feature thereof “the coordinate point” lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --a--? 
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-5, 10-11, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al (US Publication No. 2017/0307853).
It is noted that the US Publication No. 2017/0307853 was published on Oct. 26, 2017 which date is more than 2 years from the effective filing date, i.e., Jan. 17, 2020, of the present US application.
Lai et al discloses an optical image capturing system for use in portable electronic devices having camera functions, see paragraphs [0001]-[0002]. 
a) Regarding to the present claims 1-5, 10-11, 20 and 22-23, the optical image capturing system of the Second embodiment (20) as described in paragraphs [0073]-[0105] and [0165]-[0176], Tables 3-4 and shown in figs. 2A-2C comprises the following features:
a1) a first lens (210) having refractive power; a second lens (220) having refractive 

power; a third lens (230) having refractive power; a fourth lens (240) having refractive power; a 

fifth lens (250) having refractive power; and an image plane (29) specifically for infrared light;

a2) the optical image capturing system (20) has a total of the five lenses having 

refractive power wherein at least one surface of at least two lenses (210, 220) among the first 

lens to the fifth lens has at least an inflection point and each lens among the first lens to the 

fifth lens has an object-side surface, which faces the object side, and an image-side surface, 

which faces the image side;

a3) at least one lens, the second lens, the third lens and the fifth lens has a positive 

refractive power;

a4) regarding to the conditions governing the focal length, f, of the optical image 

capturing system; the entrance pupil diameter, HEP, of the optical image capturing system; the 

half of a maximum view angle, HAF, of the optical image capturing system; the sum, SETP, of 

the thicknesses of the lenses at a height of half of the entrance pupil diameter away from the 

optical axis; the sum, STP, of the thicknesses of the lenses along the optical axis; the distance in 

parallel with the optical axis, ETL, between a coordinate point at a height of half of the entrance 

pupil diameter away from the optical axis on the object-side surface of the first lens and the 

image plane; the distance in parallel with the optical axis, EIN, between the coordinate point at 

the height of half of the entrance pupil diameter away from the optical axis on the object-side 

surface of the first lens and a coordinate point at a height of half of the entrance pupil diameter 

away from the optical axis on the image-side surface of the fifth lens; values of modulation 

transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 HOI and 0.7 HOI 

on the image plane for infrared light as recited in present claims 1, 3-5, 10 and 20, it is noted 

that such conditions are disclosed in the optical image capturing system of the Second 

embodiment as disclosed in Tables 3-4. 

In particular, from Table 4 as described in paragraph [0172], it is noted that:

a41) the ratio of f/HEP has a value of 1.0 which is inside the range of (0.5; 1.8) as recited 

in present claim 1 or in the range of (0.5; 1.5) as recited in present claim 10 or in the range of 

(0.5; 1.3) as recited in present claim 20;

a42) the HAF has a value of 42.49830 which is inside the range of (0; 500) as recited in 

each of claims 1 and 10 or in the range of (100, 500) as recited in present claim 20;

a43) the ratio of SETP/STP has a value of 0.996 which is inside the range of (0.5; 1) as 

recited in claim 1;

a44) the spatial frequency is less than 220 cycles/mm as recited in present claims 2 and 

22. Regarding to the spectrum/bandwidth of infrared light, it is noted that the optical image 

capturing system of the Second embodiment is sued in an infrared spectrum which has a range 

of 700 nm to 1 mm;

a45) the ratio of EIN/ETL has a value of 0.944 which is inside the range of (0.2; 1) as 

recited in each of present claims 3 and 10;

a46) the ratio of SETP/EIN has a value of 0.845 which is inside the range pf (0.3; 1.0) as 

recited in present claim 4;

a47) the values of modulation transfer function in a spatial frequency of 55 cycles/mm 

at the optical axis, 0.3 HOI and 0.7 HOI on the image plane for infrared light are 0.92; 0.87 and 

0.75, respectively which is larger than 0.01 as recited in each of present claims 5 and 11; and

a5) all lenses are made by plastic material, see paragraphs [0166]-[0170] and Table 3.

Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-4, 10, 20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 10,838,175. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-4 are read from the features of Patent claims 1-2 and 6-7.
In particular, the features recited in present claim 1 are read from features recited in 

Patent claim 1 except the range governing the ratio of f/HEP. Regarding to the range governing 

the ratio of f/HEP in the range of (0.5; 1.8) as recited in present claim 1, while the Patent claim 

1 recites that the range governing the mentioned ratio is (1; 10); however, an optical image 

capturing system having five lenses wherein the f/HEP has a value of 1, a half angle of 

maximum view angle is 42.49830 , and the ratio of SETP/STP has a value of 0.996 is disclosed in 

the art as can be seen in the optical image capturing system provided by Lai et al. See the 

Second embodiment as provided in paragraphs [0073]-[0105] and [0165]-[0176], Tables 3-4 and 

shown in figs. 2A-2C. Thus, it would have been obvious to one skilled in the art before the 

effective filing date of the invention to modify the optical image capturing system as recited in 

Patent claim 1 by using an optical image capturing system having five lenses with a f/HEP of 1 

as suggested by Lai et al to meet a particular application.

Regarding to present claim 2, the features recited in present claim 2 are read from features of 

the Patent claim 2; 

Regarding to present claim 3, the features recited in present claim 3 are read from features of 

the Patent claim 6; 

Regarding to present claim 4, the features recited in present claim 4 are read from features of 

the Patent claim 7; 

Regarding to present claims 10, 20 and 23, the features recited in present claims 10 and 

20 are read from features recited in Patent claim 6. It is noted that the feature regarding to an 

inflection point as recited in claims 10 and 20, and plastic material of the lenses as recited in 

present claim 23 are disclosed in the optical image capturing system provided by Lai et al, see 

paragraphs [0166]-[0170].

Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).

15.	Claims 1-5, 10-11, 20 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10-11 and 18 of U.S. Patent No. 10,437,014. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-5, 10-11, 20 and 22-23 are read from the features of Patent claims 1, 4-5, 7, 10-11 and 18.
In particular, the features recited in present claims 1, 10 and 20 are read from features 

recited in Patent claims 1 and 10-11 except the range governing the ratio of f/HEP, and the 

system has an image plane for infrared light. Regarding to the range governing the ratio of 

f/HEP in the range of (0.5; 1.8) or (0.5; 1.5) or (0.5; 1.3) as recited in present claims 1, 10 and 

20, while the Patent claims 1 and 10 recites that the range governing the mentioned ratio is 

(1.0; 1.8); however, an optical image capturing system having five lenses wherein the f/HEP has 

a value of 1.0, a half of maximum view angle is 42.49830 , the ratio of SETP/STP has a value of 

0.996, and the ratio of EIN/ETL is 0.994  is disclosed in the art as can be seen in the optical 

image capturing system provided by Lai et al. See the Second embodiment as provided in 

paragraphs [0073]-[0105] and [0165]-[0176], Tables 3-4 and shown in figs. 2A-2C. Thus, it would 

have been obvious to one skilled in the art before the effective filing date of the invention to 

modify the optical image capturing system as recited in Patent claims 1, 10 and 20 for focusing 

infrared light into an image plane by using an optical image capturing system having five lenses 

with a f/HEP of 1 as suggested by Lai et al to meet a particular application.

Regarding to present claims 2, 5, 11 and 22, the features recited in present claims 2, 5, 11 and 

11 are read from features of the Patent claims 7 and 18; 

Regarding to present claim 3, the features recited in present claim 3 are read from features of 

the Patent claim 4; 

Regarding to present claim 4, the features recited in present claim 4 are read from features of 

the Patent claim 5; 

Regarding to present claim 23, the feature regarding to plastic material of the lenses as 

recited in present claim 23 are disclosed in the optical image capturing system provided by Lai 

et al, see paragraphs [0166]-[0170].

Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
16.	Claims 1-4, 10-11, 20 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10 and 17 of U.S. Patent No. 10,268,020. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-4, 10-11, 20 and 22-23 are read from the features of Patent claims 1-3, 6, 10 and 17.
In particular, the features recited in present claims 1 are read from features recited in 

Patent claim1 and the features recited in present claims 10 and 20 are read from features 

recited in Patent claim 10 except the range governing the ratio of f/HEP, and the system has an 

image plane for infrared light. Regarding to the range governing the ratio of f/HEP in the range 

of (0.5; 1.8) or (0.5; 1.5) or (0.5; 1.3) as recited in present claims 1, 10 and 20, while the Patent 

claims 1 and 10 recites that the range governing the mentioned ratio is (1.0; 10.0); however, an 

optical image capturing system having five lenses wherein the f/HEP has a value of 1.0, a half of 

maximum view angle is 42.49830 , the ratio of SETP/STP has a value of 0.996, and the ratio of 

EIN/ETL is 0.994  is disclosed in the art as can be seen in the optical image capturing system 

provided by Lai et al. See the Second embodiment as provided in paragraphs [0073]-[0105] and 

[0165]-[0176], Tables 3-4 and shown in figs. 2A-2C. Thus, it would have been obvious to one 

skilled in the art before the effective filing date of the invention to modify the optical image 

capturing system as recited in Patent claims 1, 10 and 20 for focusing infrared light into an 

image plane by using an optical image capturing system having five lenses with a f/HEP of 1 as 

suggested by Lai et al to meet a particular application.

Regarding to present claim 2, the features recited in present claim 2 are read from features of 

the Patent claim 6; 

Regarding to present claim 3, the features recited in present claim 3 are read from features of 

the Patent claim 2; 

Regarding to present claim 4, the features recited in present claim 4 are read from features of 

the Patent claim 3; 

Regarding to present claims 11 and 22, the features recited in present claims 11 and 22 are read 

from features of the Patent claim 17; 

Regarding to present claim 23, the feature regarding to plastic material of the lenses as 

recited in present claim 23 are disclosed in the optical image capturing system provided by Lai 

et al, see paragraphs [0166]-[0170].

Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
17.	Claims 1-4, 10-11, 20 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10 and 17 of U.S. Patent No. 10,268,020. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-4, 10-11, 20 and 22-23 are read from the features of Patent claims 1-3, 6, 10 and 17.
In particular, the features recited in present claims 1 are read from features recited in 

Patent claim1 and the features recited in present claims 10 and 20 are read from features 

recited in Patent claim 10 except the range governing the ratio of f/HEP, and the system has an 

image plane for infrared light. Regarding to the range governing the ratio of f/HEP in the range 

of (0.5; 1.8) or (0.5; 1.5) or (0.5; 1.3) as recited in present claims 1, 10 and 20, while the Patent 

claims 1 and 10 recites that the range governing the mentioned ratio is (1.0; 1.6); however, an 

optical image capturing system having five lenses wherein the f/HEP has a value of 1.0, a half of 

maximum view angle is 42.49830 , the ratio of SETP/STP has a value of 0.996, and the ratio of 

EIN/ETL is 0.994  is disclosed in the art as can be seen in the optical image capturing system 

provided by Lai et al. See the Second embodiment as provided in paragraphs [0073]-[0105] and 

[0165]-[0176], Tables 3-4 and shown in figs. 2A-2C. Thus, it would have been obvious to one 

skilled in the art before the effective filing date of the invention to modify the optical image 

capturing system as recited in Patent claims 1, 10 and 20 for focusing infrared light into an 

image plane by using an optical image capturing system having five lenses with a f/HEP of 1 as 

suggested by Lai et al to meet a particular application.

Regarding to present claim 2, the features recited in present claim 2 are read from features of 

the Patent claim 17; 

Regarding to present claim 3, the features recited in present claim 3 are read from features of 

the Patent claim 2; 

Regarding to present claim 4, the features recited in present claim 4 are read from features of 

the Patent claim 3; 

Regarding to present claims 11 and 22, the features recited in present claims 11 and 22 are read 

from features of the Patent claim 17; 

Regarding to present claim 23, the feature regarding to plastic material of the lenses as 

recited in present claim 23 are disclosed in the optical image capturing system provided by Lai 

et al, see paragraphs [0166]-[0170].

Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872